DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 1/25/2022, which has been entered and made of record.  Claims 1 and 12 are amended.  No claims were canceled or added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant submits,

“Claim 1 discloses the features that display a message transmitted and received through a message application in AR, wherein the message is rendered as a three- dimensional image. Bodolec and Mao do not disclose these features.” [Remarks: page2, para 2].

Applicant’s arguments with respect to claims 1 and 12 have been considered but since the amendments to the claims change the scope, it necessitates to provide new grounds of rejection. The newly amended limitations of claims 1 and 12 are taught in Lee Gyu Taek (KR 101856940) which has been incorporated in the rejection.
See detailed rejection below.
 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-3, 6, 8-9, 11 rejected under 35 U.S.C. 103 as being unpatentable over Bodolec et al. (2021/0089117, hereinafter Bodolec) in view of Mao et al. (2016/0093108, hereinafter Mao) and further in view of Lee Gyu Taek (KR 101856940; hereinafter Taek).

Regarding claim 1, Bodolec discloses an augmented reality (AR) device that supports an AR (title, abstract, device 112, figs. 2a, 3-5, ¶0026, ¶0052), the AR device comprising:
a display (display 203, figs. 3-4, ¶0047, and/or display 586a/b, fig. 5, ¶0080);
a communication circuit (Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium. Although HMD 112 is shown in this example as in communication with, e.g., tethered to or in wireless communication with, console 106, in some implementations HMD 112 operates as a stand-alone, mobile artificial reality system – ¶0027, figs. 1a-b, 3-5);
at least one processor (processor(s) 302 and/or processor(s) 312 of fig. 3, and/or SoC 530a, fig. 5, ¶0075) operatively connected to the display and the communication circuit (¶0053, figs. 1a-b, 3-5, ¶0080); and
a memory (memory 304 and/or 314, figs. 3-4, and/or memory 534, fig. 5) operatively connected to the at least one processor (figs. 3-5, ¶0053, ¶0068, ¶0113), wherein the memory stores instructions that, when executed, cause the at least one processor to (¶0008, ¶0113):
establish a connection with a user device (user device 106 and/or AR app server 107, fig. 1a) storing a contact application and/or a message application, through the communication circuit (Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium – ¶0027. Also see ¶0028.
In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. The artificial reality application backend-network operations are understood being performed in a contact application and/or a message application),
detect that the message application is executed (In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. Since, artificial reality application backend-network operations are on and essential in the suspend mode of operation, it is understood that the detection that the message application is executed is already performed.), and
display a first graphic user interface (GUI) and at least one avatar, which is disposed at a location adjacent to the first GUI and corresponds to at least one contact associated with the contact application or the message application, through the display in the AR (display of a first graphic user interface (GUI) 1056 and/or 1156 and at least one avatar 1020a-f, which is disposed at a location adjacent to the first GUI 1056 and/or 1156 and corresponds to at least one contact associated with the contact application or the message application [e.g. see UI 1052 for messaging a person that corresponds that avatar, fig. 10], through the display 203 in the AR [e.g. as described in ¶0002, 0029]. Also see ¶0099-0110);
and a message transmitted and received through the message application (Bodolec: User 110 may then select any avatar 120 to perform additional operations with respect to that user corresponding to the selected avatar, including viewing the user's message. The artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112, ¶0033, ¶0095, fig. 1.  A first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app), ¶0123, fig. 10)

However, Mao discloses that computer 106 can run various applications that receives corresponding content sources 249a-f (fig. 2b) from respective content servers. The contents run on the respective applications in computer 106 are communicated to the HMD 102 (¶0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bodolec to include the teaching of Mao of supporting displaying in the HMD 112 of Bodolec various types of contents running on corresponding applications in user device 106/107, to obtain, separate contact application and a message application are stored in the user device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the overall system.
Bodolec in view Mao is not found disclosing explicitly, displaying a message through the display in the AR, and wherein the message is rendered as a 3 dimensional (3D) image.
	However, Taek discloses a social network service system that includes a social network module for providing a communication tool, an image acquiring unit for acquiring an image captured by a camera through a network, an avatar assigning unit for assigning an avatar to at least a part of users who belongs to a small group, an avatar graphic generating unit for generating avatar graphic information, an avatar control module for controlling the operation and display state of the avatar, and an augmented reality module for generating and transmitting an augmented reality image (abstract). In the communication providing module execution step (S7), page 11, second last para). As shown in FIG. 2, small-user users may communicate with each other through a small chat dialogue, and the chat conversation contents may be implemented through a conversation balloon that is assigned to an individual avatar image (page 3, para 1. Also see page 5, para 4). According to another aspect, the social network module 001 may provide a communication tool in the form of voice to a small user or members. For example, users can talk with small users in the form of voice using a VR device such as HMD (Head Mounted Display) while enjoying the augmented reality image (page 3, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bodolec in view of Mao to include the teaching of Taek of supporting displaying of chat conversation contents in conversation balloons on an user avatar, to obtain, displaying a message through the display in the AR, and wherein the message is rendered as a 3 dimensional (3D) image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the overall system.
Regarding claim 2, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 1, wherein the instructions further cause the at least one processor to:
display a second GUI, which indicates a message thread of the message application and is disposed at a location spaced from the first GUI, and a first avatar, which is disposed at a second GUI 1160 is displayed, which indicates a message thread of the message application [see e.g. messaging UI 1052 and/or 1152, used to message a corresponding user, figs. 10-11, ¶0102, ¶0110] and is disposed at a location spaced from the first GUI 1156, and a first avatar 1120a-b, which is disposed at a location adjacent to the second GUI 1160 and which corresponds to a user account 1050a-f, through the display 203 in the AR, figs. 10-11, ¶0108-0110).
Regarding claim 3, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 2, further comprising:
at least one sensor (sensors 90, fig. 1a);
a microphone (¶0093); and
a speaker (In some examples, HMD 112C will play ambient sounds (e.g., background sounds or music) while displaying the suspend mode environment to user 110C – ¶0044),
wherein the instructions further cause the at least one processor to:
detect a first gesture for a second avatar disposed at the location adjacent to the first GUI, through the at least one sensor, and provide a graphic effect in which the second avatar moves from the first GUI to the second GUI, through the display in response to detecting the first gesture (Based on the sensed data from any of the image capture devices 138 or 102, or other sensor devices, gesture detector 324 analyzes the tracked motions, configurations, positions, and/or orientations of HMD 112 and/or physical objects (e.g., hands, arms, wrists, fingers, palms, thumbs) of the user to identify one or more gestures performed by user 110 – ¶0058.
By defining the UI activation and selection gestures based on a motion of the user's hand, the user may quickly and intuitively enable the suspend mode feature – ¶0096
In some examples, HMD 112 will move one or more avatars 1120 away from avatar 1110 when the one or more avatars 1120 are within a personal space threshold from avatar 1110 (e.g., within one or two meters), as described above with reference to FIG. 7 – ¶0109).
Regarding claim 6, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 3, wherein, while the first avatar and the second avatar are displayed at the location adjacent to the second GUI (Bodolec: see fig. 11), the instructions further cause the at least one processor to:
receive a first message of the second avatar through the communication circuit (Bodolec: In response to selecting user 1020A, HMD 112 renders suspend mode UI 1052 comprising selectable virtual elements that allow the user to engage with that user through suspend mode UI 1052. For example, the user may friend, message, mute, block, and/or report user 1020A by selecting the corresponding virtual element in suspend mode. – ¶0102.
As an example, and not by way of limitation, a first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app), and may specify privacy settings that such messages should not be stored by the social-networking system – ¶0123), and
output a voice corresponding to the first message through the speaker, or display a text including the first message on the second avatar through the display (Bodolec: User 110 may then select any avatar 120 present at the suspend mode environment to perform additional operations with respect to that user corresponding to the selected avatar, including viewing the user's profile, friend, message, mute, block, or report that user from the suspend mode environment – ¶0033.
For example, the user of HMD 112 may select an avatar and view the corresponding user's profile or to friend, message, block, or report that user – ¶0062).
Regarding claim 8, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 3, wherein, while the first avatar and the second avatar are displayed at the location adjacent to the second GUI (Bodolec: fig. 11), the instructions further cause the at least one processor to:
detect a third gesture for a third avatar disposed at the location adjacent to the first GUI, through the at least one sensor (Bodolec: When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11).), and
provide a graphic effect in which the third avatar moves from the first GUI to the second GUI, in response to detecting the third gesture (Bodolec: When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11).).
Regarding claim 9, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 8, wherein, while the first avatar, the second avatar, and the third avatar are displayed at the location adjacent to the second GUI (Bodolec: fig. 11), the instructions further cause the at least one processor to:
receive a second user input for selecting one of the second avatar or the third avatar by detecting a user gaze through the at least one sensor, obtaining a user voice through the microphone, or detecting a gesture through the at least one sensor (Bodolec: Other gestures may include a selection gesture comprising placement of one or more fingers of the user's hand near the physical location corresponding to a UI element such that the one or more fingers of a virtual hand of an avatar of the user of HMD 112 comes in contact with the UI element in the artificial reality environment – ¶0060.
While in suspend mode environment 1124, avatar 1110 may select any of avatars 1120 by performing a selection gesture on any of UI elements 1150A, 1150B, or 1150C (collectively, "UI elements 1150") to perform additional operations (e.g., as described with reference to UI elements 1050 in FIG. 10). For example, when avatar 1110 selects (e.g., through a touch gesture) one of UI elements 1150, HMD 112 renders a virtual suspend mode UI 1152. When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11) – ¶0110).
Regarding claim 11, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 9, wherein the instructions further cause the at least one processor to: while the message application is executed, block execution of another application stored in the memory or execute the other application in a background (Bodolec: In some examples, HMD 112 may continue to receive data corresponding to the artificial reality environment, including game status (e.g., scores, remaining lives) information and/or location information for the one or more avatars in the artificial environment, but the user of HMD 112 may not participate in the artificial reality environment from the suspend mode environment. HMD 112 may process this data in the background (e.g., without displaying updates within the suspend mode environment) – ¶0089.).

Claims 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodolec in view of Mao and further in view of Gavriliuc et al. (US 20160357252; hereinafter Gavriliuc) and further in view of Lee Gyu Taek (KR 101856940; hereinafter Taek).

Regarding claim 12, Bodolec discloses an augmented reality (AR) system supporting an AR (system of fig. 1a, title, abstract), the AR system comprising:
an AR device (device 112, figs. 2a, 3-5, ¶0026, ¶0052); and
a user device (user device 106 and/or AR app server 107, fig. 1a),
wherein the AR device includes:
display 203, figs. 3-4, ¶0047, and/or display 586a/b, fig. 5, ¶0080), and
a first communication circuit (Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium. Although HMD 112 is shown in this example as in communication with, e.g., tethered to or in wireless communication with, console 106, in some implementations HMD 112 operates as a stand-alone, mobile artificial reality system – ¶0027, figs. 1a-b, 3-5),
wherein the user device includes:
a second display (In this example, console 106 is shown as a single computing device, such as a gaming console, workstation, a desktop computer, or a laptop, understood as having an inherent display, also see unit 106 in fig. 1B, ¶0027. Also see ¶0027 for unit 107 realizations.),
a second communication circuit (units 106 and/or 107 communicates HMD 112 through network 104, fig. 1a, indicating an inherent communication network. Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium. Although HMD 112 is shown in this example as in communication with, e.g., tethered to or in wireless communication with, console 106, in some implementations HMD 112 operates as a stand-alone, mobile artificial reality system – ¶0027, figs. 1a-b, 3-5),
at least one processor (processor(s ) 302 and/or processor(s) 312 of fig. 3, and/or SoC 530a, fig. 5, ¶0075) operatively connected to the second display and the second communication circuit (¶0053, figs. 1a-b, 3-5, ¶0080), and
memory 304 and/or 314, figs. 3-4, and/or memory 534, fig. 5) operatively connected to the at least one processor (¶0008, ¶0113),
wherein the memory stores at least one contact associated with a message application or a contact application (Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium – ¶0027. Also see ¶0028.
In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. The artificial reality application backend-network operations are understood being performed in a contact application or a message application),
wherein the memory stores instructions that, when executed, cause the at least one processor (¶0008, ¶0113) to:
establish a connection with the AR device through the second communication circuit (user device 106 and/or AR app server 107, fig. 1a; Console 106, HMD 112, and sensors 90 may, as shown in this example, be communicatively coupled via network 104, which may be a wired or wireless network, such as Wi-Fi, a mesh network or a short-range wireless communication medium – ¶0027. Also see ¶0028),
detect that the message application is executed (In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. Since, artificial reality application backend-network operations are on and essential in the suspend mode of operation, it is understood that the detection that the message application is executed is already performed.),
render a first graphic user interface (GUI) and at least one avatar, which are to be displayed in the AR through the first display, as a 3 dimensional (3D) image (first graphic user interface (GUI) 1156 is rendered and at least one avatar 1120a-c, which are to be displayed in the AR through the first display 203, as a 3 dimensional (3D) image, fig. 11, ¶0108-0110. Also see figs. 9-10, ¶0097-0107), and wherein the at least one avatar corresponds to the at least one contact (e.g. see UI 1052 for messaging a person that corresponds that avatar, fig. 10);
a message transmitted and received through the message application, and transmit the message to the AR device through the second communication circuit (Bodolec: User 110 may then select any avatar 120 to perform additional operations with respect to that user corresponding to the selected avatar, including viewing the user's message. The artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112, ¶0033, ¶0095, fig. 1.  A first user may transmit a message to a second user via an application related to the online social network (e.g., a messaging app), ¶0123, fig. 10)).

However, Mao discloses that computer 106 can run various applications that receives corresponding content sources 249a-f (fig. 2b) from respective content servers. The contents run on the respective applications in computer 106, generating text, and images, videos as required, which are run on the computer 106, and as well are communicated to the HMD 102 for rendering (¶0066, ¶0077, ¶0084, ¶0090, ¶0119, ¶0124, ¶0125 figs. 1c, 2b). Although it is implicit that since servers are communicating data to computer 106 for the respective apps 249a-f, the images of person would be rendered in the app in computer as well. However, an explicit mention thereof is probably not found in Mao.
Gavriliuc however discloses that a person’s image is rendered in phone 202 and in the VR environment as well in 208, who is in the contact list of the user of the HMD (figs. 1c, 2, ¶0020-0021, ¶0016, ¶0041-0042… etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bodolec to include the teaching of Mao and Gavriliuc of supporting displaying in the HMD 112 of Bodolec various types of contents running on corresponding applications in user device 106/107, to obtain, the rendering is done in the user device and transmit the rendered first GUI and the rendered at least one avatar to the AR device through the second communication circuit, because, combining prior art elements according to known method ready for improvement to yield 
Bodolec in view Mao and Gavriliuc is not found disclosing explicitly, render a message as a 3D image, and transmit the rendered message to the AR device through the second communication circuit.	
However, Taek discloses a social network service system that includes a social network module for providing a communication tool, an image acquiring unit for acquiring an image captured by a camera through a network, an avatar assigning unit for assigning an avatar to at least a part of users who belongs to a small group, an avatar graphic generating unit for generating avatar graphic information, an avatar control module for controlling the operation and display state of the avatar, and an augmented reality module for generating and transmitting an augmented reality image (abstract). In the communication providing module execution step (S7), a communication tool is provided to a small user or members. For example, as shown in FIG. 2, the small-user users may communicate with each other through a predetermined small-size chat window, or the chat conversation contents may be implemented through the chat bubble assigned to the individual avatar image (page 11, second last para). As shown in FIG. 2, small-user users may communicate with each other through a small chat dialogue, and the chat conversation contents may be implemented through a conversation balloon that is assigned to an individual avatar image (page 3, para 1. Also see page 5, para 4). According to another aspect, the social network module 001 may provide a communication tool in the form of voice to a small user or members. For example, users can talk with small users in the form of voice using a VR device such as HMD (Head Mounted Display) while enjoying the augmented reality image (page 3, para 2).

Regarding claim 13, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 12, wherein the instructions further cause the at least one processor to:
render a second GUI and a first avatar, which are to be displayed in the AR through the first display, as a 3D image (Bodolec: second GUI 1160, fig. 11), and
transmit the rendered second GUI and the rendered first avatar to the AR device through the second communication circuit (Bodolec: In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. Also see the combination of the references made in base claim 12 rejection),
Bodolec: fig. 11, as combined with Mao and Gavriliuc, a message thread of the message application and is disposed at a location spaced from the first GUI. E.g. see fig. 1C in Gavriliuc and message 108a and contacts list 112), and
wherein the first avatar is disposed at a location adjacent to the second GUI and corresponds to a user account (Bodolec: wherein the first avatar is disposed at a location adjacent to the second GUI 1160 and corresponds to a user account, as seen from the corresponding names on the avatars in fig. 10).
Regarding claim 14, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 13, further comprising:
at least one sensor configured to detect a gesture of a user (sensors 90, fig. 1a detect gesture of a user, ¶0058);
a microphone (¶0093); and
a speaker (In some examples, HMD 112C will play ambient sounds (e.g., background sounds or music) while displaying the suspend mode environment to user 110C – ¶0044),
wherein the instructions further cause the at least one processor to:
detect a first gesture for a second avatar disposed at a location adjacent to the first GUI, through the at least one sensor (Bodolec: When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11).),
render a first graphic effect in which the second avatar moves from the first GUI to the second GUI, in response to detecting the first gesture (Based on the sensed data from any of the image capture devices 138 or 102, or other sensor devices, gesture detector 324 analyzes the tracked motions, configurations, positions, and/or orientations of HMD 112 and/or physical objects (e.g., hands, arms, wrists, fingers, palms, thumbs) of the user to identify one or more gestures performed by user 110 – ¶0058.
By defining the UI activation and selection gestures based on a motion of the user's hand, the user may quickly and intuitively enable the suspend mode feature – ¶0096
In some examples, HMD 112 will move one or more avatars 1120 away from avatar 1110 when the one or more avatars 1120 are within a personal space threshold from avatar 1110 (e.g., within one or two meters), as described above with reference to FIG. 7 – ¶0109), and
transmit the rendered first graphic effect to the AR device through the second communication circuit (Bodolec: In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. Also see the combination of the references made in base claim 12 rejection).
Regarding claim 17, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 14, wherein the instructions further cause the at least one Bodolec: User 110 may then select any avatar 120 present at the suspend mode environment to perform additional operations with respect to that user corresponding to the selected avatar, including viewing the user's profile, friend, message, mute, block, or report that user from the suspend mode environment – ¶0033.
For example, the user of HMD 112 may select an avatar and view the corresponding user's profile or to friend, message, block, or report that user – ¶0062).
Regarding claim 18, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 17, wherein the instructions further cause the at least one processor to: while the message application is executed, block execution of another application stored in the memory or execute the other application in a background (Bodolec: In some examples, HMD 112 may continue to receive data corresponding to the artificial reality environment, including game status (e.g., scores, remaining lives) information and/or location information for the one or more avatars in the artificial environment, but the user of HMD 112 may not participate in the artificial reality environment from the suspend mode environment. HMD 112 may process this data in the background (e.g., without displaying updates within the suspend mode environment) – ¶0089.).
Regarding claim 19, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 14, wherein the instructions further cause the at least one processor to: detect a third gesture for a third avatar disposed at the location adjacent to the first GUI, through the at least one sensor (Bodolec: When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11).),
render a second graphic effect in which the third avatar moves from the first GUI to the second GUI, in response to detecting the third gesture (Bodolec: Based on the sensed data from any of the image capture devices 138 or 102, or other sensor devices, gesture detector 324 analyzes the tracked motions, configurations, positions, and/or orientations of HMD 112 and/or physical objects (e.g., hands, arms, wrists, fingers, palms, thumbs) of the user to identify one or more gestures performed by user 110 – ¶0058.
By defining the UI activation and selection gestures based on a motion of the user's hand, the user may quickly and intuitively enable the suspend mode feature – ¶0096
In some examples, HMD 112 will move one or more avatars 1120 away from avatar 1110 when the one or more avatars 1120 are within a personal space threshold from avatar 1110 (e.g., within one or two meters), as described above with reference to FIG. 7 – ¶0109), and
transmit the rendered second graphic effect to the AR device through the second communication circuit (Bodolec: In some examples, artificial reality application server 107 performs artificial reality application backend-network operations to friend, message, block, or report a user from the suspend mode environment. For example, the artificial reality application may formulate instructions that are performed by the artificial reality application server 107 to obtain a profile, friend, message, mute, block, or report a user based on user input on a user interface presented to user 110 at HMD 112 – ¶0033. Also see the combination of the references made in base claim 12 rejection).
Regarding claim 20, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 19, wherein the instructions further cause the at least one processor to: receive a second user input for selecting one of the second avatar or the third avatar by detecting a user gaze through the at least one sensor, obtaining a user voice through the microphone, or detecting a gesture through the at least one sensor (Bodolec: Other gestures may include a selection gesture comprising placement of one or more fingers of the user's hand near the physical location corresponding to a UI element such that the one or more fingers of a virtual hand of an avatar of the user of HMD 112 comes in contact with the UI element in the artificial reality environment – ¶0060.
While in suspend mode environment 1124, avatar 1110 may select any of avatars 1120 by performing a selection gesture on any of UI elements 1150A, 1150B, or 1150C (collectively, "UI elements 1150") to perform additional operations (e.g., as described with reference to UI elements 1050 in FIG. 10). For example, when avatar 1110 selects (e.g., through a touch gesture) one of UI elements 1150, HMD 112 renders a virtual suspend mode UI 1152. When an avatar is selected, HMD 112 highlights the selected avatar and/or deemphasizes the other avatars (e.g., greys them out). For example, avatar 1110 may select avatar 1120A and HMD 112 may render a spotlight or base 1156 under avatar 1120A and present a line 1158 from platform 1160 to base 1056. Base 1056 and line 1058 may move between avatars 1120 as the user selects different avatars 1020. Additionally or alternatively, HMD 112 deemphasizes unselected avatars 1120B and 1120C by, for example, greying or fading them out (represented as dotted lines in FIG. 11) – ¶0110).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bodolec in view of Mao in view of Taek and further in view of Lacey et al. (US 2019/0362557, hereinafter Lacey).
Regarding claim 4, Bodolec in view of Mao and further in view of Taek discloses the AR device of claim 3, wherein, while the first avatar and the second avatar are displayed at the location adjacent to the second GUI (any specific configuration amongst the avatars 1110 and/1120 are achievable, especially given the movement capability of avatars described in claim 3 above, fig. 11, ¶0109), the instructions further cause the at least one processor to execute.
 	Bodolec in view of Mao and further in view of Taek is not found disclosing explicitly, receive a first user input for inputting a message by detecting a second gesture for a virtual keyboard displayed through the display through the at least one sensor, obtaining a user voice through the microphone, or receiving information from the user device or an accessory device through the communication circuit.
However, Lacey discloses a HMD system where combination of gestural inputs, e.g. standard gesture, head pose, eye-gaze, voice totem etc, can be used to open and operate a virtual keyboard 3410 for entering message for a messaging application (abstract, ¶0330, ¶0342, ¶0347, fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bodolec in view of Mao and further in view of Taek to include the teaching of Lacey of launching and using a virtual keyboard by using a different gestures than moving the avatars, gestures are formulated using appropriate sensors, so that sending message in UI 1052 in fig. 10 of Bodolec can be operated using a virtual keyboard 3410 of Lacey, to obtain, receive a first user input for inputting 
Regarding claim 5, Bodolec in view of Mao in view of Taek and further in view of Lacey discloses the AR device of claim 4, wherein the instructions further cause the at least one processor to: display the message corresponding to the first user input on the first avatar through the display (Bodolec: For example, FIG. 9 shows a graphic element with the first name of the corresponding users to avatars 920 – ¶0097. Also see that message in 1052 corresponds to the user input on the respective avatar, e.g. Elisabeth, through the display).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodolec in view of Mao in view of Gavriliuc in view of Taek and further in view of Lacey.

Regarding claim 15, Bodolec in view of Mao and Gavriliuc and further in view of Taek discloses the AR system of claim 14, wherein the instructions further cause the at least one processor to: except, receive a first user input for inputting a message by receiving a text input through a virtual keyboard displayed on the second display or obtaining a user voice through the microphone.
However, Lacey discloses a HMD system where combination of gestural inputs, e.g. standard gesture, head pose, eye-gaze, voice totem etc, can be used to open and operate a virtual abstract, ¶0330, ¶0342, ¶0347, fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bodolec in view of Mao and Gavriliuc and Taek to include the teaching of Lacey of launching and using a virtual keyboard or voice totem, to obtain, receive a first user input for inputting a message by receiving a text input through a virtual keyboard displayed on the second display or obtaining a user voice through the microphone, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.   
Regarding claim 16, Bodolec in view of Mao, Gavriliuc, Taek and Lacey discloses the AR system of claim 15, wherein the instructions further cause the at least one processor to: render the message corresponding to the first user input as the 3D image to be displayed in the AR through the first display, and transmit the rendered message to the AR device through the second communication circuit (Bodolec: For example, FIG. 9 shows a graphic element with the first name of the corresponding users to avatars 920 – ¶0097. Also see that message in 1052 corresponds to the user input on the respective avatar, e.g. Elisabeth, through the display).

Allowable Subject Matter
 	Claims 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

 	
Regarding claim 7, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
determine whether the second GUI is positioned within a viewing area of the display, in response to the detected movement,
display the text corresponding to the first message on the second avatar through the display, based on the second GUI being positioned within the viewing area, or output the voice corresponding to the first message through the speaker, based on the second GUI being not positioned within the viewing area.
Regarding claim 10, prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
receive a second message of a fourth avatar disposed at the location adjacent to the first GUI, through the communication circuit, and
provide a graphic effect indicating a movement of the fourth avatar through the display in response to receiving the second message.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NURUN FLORA/Primary Examiner, Art Unit 2619